Case 18-30935-CMG                    Doc 80         Filed 01/31/20 Entered 01/31/20 09:14:10                                    Desc Main
                                                   Document Page 1 of 1
B 2100A (Form 2100A) (12/15)

                         UNITED STATES BANKRUPTCY COURT
                                                 DISTRICT OF NEW JERSEY
In re: WAYNE D. ZELENAK                                                                         Case No. 18-30935
       KATHLEEN L. ZELENAK

                    TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

                                                                                  Wilmington Savings Fund Society, FSB, d/b/a
                MTGLQ INVESTORS, L.P.                                            Christiana Trust, not individually but as trustee for
                                                                                                    Hilldale Trust


        Name of Transferee                                                                 Name of Transferor

Name and Address where notices to transferee                                     Court Claim # (if known): 16-2
should be sent:                                                                  Amount of Claim: $523,932.34
NewRez LLC DBA Shellpoint Mortgage Servicing                                     Date Claim Filed: 11/05/2019
P.O. Box 10826
Greenville, SC 29603-0826
Phone: (800)365-7107
E-mail: mtgbk@shellpointmtg.com
Last Four Digits of Acct #: 5376                                                 Phone: (312) 291-3781
                                                                                 Last Four Digits of Acct. #: 7743

Name and Address where transferee payments
should be sent (if different from above):
NewRez LLC DBA Shellpoint Mortgage Servicing
P.O. Box 10826
Greenville, SC 29603-0826
Phone: (800)365-7107
E-mail: mtgbk@shellpointmtg.com
Last Four Digits of Acct #: 5376

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By: /s/ Ketan Sawarkar
     AIS Portfolio Services, LP as agent                                         Date 01/31/2020
         Transferee/Transferee’s Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
